DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Chris Carroll on 9/20/2021. 
5.	The application has been amended as follows:
Claim 1: (Currently Amended) A robotic cleaning device to clean a surface of a photovoltaic (PV) module, the robotic cleaning device comprising: a curved cleaning head having a length, two opposite ends, and a middle portion that is curved toward a forward direction of travel of the robotic cleaning device relative to edge portions of the curved cleaning head, wherein the curved cleaning head is attached to the robotic cleaning device at each of the opposite ends; and a mechanical actuator that applies the curved cleaning head to the surface of the PV module, wherein travel of the robotic cleaning device in the forward direction creates a forward rotational torque on the curved cleaning head that applies a substantially uniform pressure on ; wherein the middle portion of the curved cleaning head is disposed ahead of a first end and a second end of the curved cleaning head during movement of the curved cleaning head over the PV module.
Claim 15: (Currently Amended) A photovoltaic (PV) module cleaning device comprising: an elongated and curved cleaning head extending from a first end to a second end that is opposite the first end, the cleaning head curved such that a middle portion of the cleaning head is disposed on one side of the first end and the second end, the cleaning head including one or more of a brush, a squeegee, or a liquid dispenser configured to clean particulates from a surface of a PV module during movement of the cleaning head relative to the PV module; wherein the cleaning head is curved with the middle portion of the cleaning head disposed ahead of the first end and the second end of the cleaning head during movement of the cleaning head over the PV module.
Claims 16 and 19-20: (Canceled) 
Reasons for Allowance
6.	Claims 1-15 and 17-18 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Nakagawa (WO2014013767). 
9.	Nakagawa teaches a robotic cleaning device to clean a photovoltaic (PV) module, comprising: a curved cleaning head having a middle portion with a forward curve in a direction of travel of the robotic cleaning device relative to edge portions of the curved cleaning head; the forward curve in the middle portion being parallel to the PV module when the curved cleaning head is applied to the PV module and an actuator configured to apply the curved cleaning, head to a photovoltaic (PV) module. 
10.	Nakagawa fails to teach wherein the cleaning head is curved with the middle portion of the cleaning head disposed ahead of the first end and the second end of the cleaning head during movement of the cleaning head over the PV module. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714